Appeal by the defendant from a judgment of the Supreme Court, Kings County *618(Kramer, J.), rendered March 24, 1982, convicting him of two counts of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is firmly established in this State that an impeached witness cannot be rehabilitated by prior consistent statements unless the cross-examiner has created the inference of, or directly characterized the testimony as, a recent fabrication (People v Davis, 44 NY2d 269; People v Jimenez, 102 AD2d 439). However, where only part of a statement is introduced on cross-examination, the other parts may be introduced on redirect examination to explain or clarify the statement (People v Melendez, 55 NY2d 445; People v Torre, 42 NY2d 1036; People v Regina, 19 NY2d 65). In the instant matter, the prosecutor’s attempt to rehabilitate his witness through the introduction of prior consistent testimony from a pretrial hearing was merely an effort to explain and clarify a part of that same hearing testimony which had been introduced for impeachment purposes on cross-examination.
We also find that the jury’s verdict was supported by evidence sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Mangano, J. P., Kunzeman, Kooper and Spatt, JJ., concur.